Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1-15 are active in this application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In particular, claims 1-14 recite a database management system comprising an instruction reception unit, an instruction execution unit, and an instruction response unit which lacks the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C 101.  No express limitation of any hardware element corresponding to the claimed units is mentioned in the specification in order to place the claim statutory.  Therefore, it can be reasonably be interpreted that the database management system of claims 1-14 may be directed to simply a "database management system" comprising a plurality of software code or programs.  Thus, claims 1-14 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.
Examiner's Note
5.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3, 5-6, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gkoulalas-Divanis (US 20150169895).
	Regarding claims 1 and 15, Gkoulalas-Divanis discloses a method and a database management system (Figure 6) configured to manage a database that stores a relation table, the database management system comprising:
	an instruction reception unit that receives one or more instructions including a first instruction specifying first anonymization rule information corresponding to a first column of the relation table, among anonymization rule information that is present for each column included in the relation table and shows a plurality of generalization rules ([0053]-[0057], “[0053] In the anonymization of the relational part 212, the quasi-identifying attributes for the individuals are further anonymized to protect identity of individuals in the example intermediate set (of group G.sub.i records). [0054] For example, in FIG. 4A, the method anonymizes the quasi-identifying attribute "date of birth"202 for the first two records with an intermediate value being generalized, e.g., 13/11/1980. The example mappings 270 of FIG. 4B show the original date of birth values 272 for the individuals as provided from original dataset record r1 and record r2, with its corresponding mapped generalized value 275, e.g., 11/13/80. This is the replaced value in the data of birth attribute in the anonymized data set of FIG. 4A for those two individuals in records r1/r2. FIG. 4B further shows in the mapping table 270 the anonymized date of birth value 276 generated based on the original date of birth values 273 for the individuals and generalized for each of the three records r3/r4/r5 of Table 200”); 
	an instruction execution unit that executes each of the one or more instructions (Figure 6, [0096]); and 
	an instruction response unit that responses to an execution result of each of the one or more instructions (Figure 6, [0096]), wherein the instruction execution unit 
	reads a first column from the relation table in response to the first instruction ([0053]-[0057], “[0053] In the anonymization of the relational part 212, the quasi-identifying attributes for the individuals are further anonymized to protect identity of individuals in the example intermediate set (of group G.sub.i records). [0054] For example, in FIG. 4A, the method anonymizes the quasi-identifying attribute "date of birth"202 for the first two records with an intermediate value being generalized, e.g., 13/11/1980. The example mappings 270 of FIG. 4B show the original date of birth values 272 for the individuals as provided from original dataset record r1 and record r2, with its corresponding mapped generalized value 275, e.g., 11/13/80. This is the replaced value in the data of birth attribute in the anonymized data set of FIG. 4A for those two individuals in records r1/r2. FIG. 4B further shows in the mapping table 270 the anonymized date of birth value 276 generated based on the original date of birth values 273 for the individuals and generalized for each of the three records r3/r4/r5 of Table 200”), 
	generates a first temporary result obtained by generalizing each of attribute values of the first column based on any of a plurality of generalization rules indicated in the first anonymization rule information ([0042], [0055]-[0057] and [0065]-[0067]), 
	generates a first aggregate result obtained by aggregating the first temporary result ([0055]-[0057] and [0065]-[0067], “[0067] As an example, consider record r3 and the condensed record r2 (produced in the example of aggregating records 2 and 3 in the prior step). Both records have now a length of 2. Their aggregation will lead to a new sequence S that will be assigned to both records: (14,81,21/9/2006,{A6,A1},S,1B) ({7,10,11},16/7/2008,{A3,A4,A5},M,{2B,3B}). In one implementation, if the considered aggregate function handles also location coordinates, then the coordinates of houses in different records may be replaced with their Minimum Bounding Rectangle (MBR). This option is provided by some DBMS that inherently support spatial data as well as several operations that can be applied to such data, including the computation of the MBR of a set of points (geometries). As an example, houses A1 and A6 can be replaced in records r2 and r3 with their MBR(A1,A6) 29, as shown in FIG. 1B. The method anonymizes the original MBR values 290 for some of the individuals with generalized values 295”), 	
	generates a first anonymization method including generalization information indicating a correspondence relationship of each attribute value of the first column and any of the plurality of generalization rules indicated in the first anonymization rule information when the first aggregate result satisfies a disclosure rule indicated by disclosure rule information ([0068]-[0071], “[0068] Following all previous steps, the records in G.sub.i are now rendered k-anonymous. Returning to step 125, FIG. 3, the mappings that were produced through the various generalization actions and that were enforced in the previous steps (i.e., in order to anonymize the records) are stored in a new set of tables, referred to as mapping tables, such as the tables shown in FIG. 5. [0069] FIG. 5 shows an example of mapping tables that are produced by the data anonymization method and are subsequently stored as (regular) relational tables in the database. The example two mapping tables include table 300 for the date-of-birth and table 305 for the house-location information), produced as part of the anonymization process and stored in the database as (regular) relational tables. [0070] Specifically, for each record r that was generalized using the method, the following information is maintained in the mapping table: 1) the new/generalized value of the attribute, e.g. gender0; the set of affected records, which now contain this value (e.g., r1, r2, etc.); the assigned original values to this generalized value (e.g., "male", "female"), e.g., presented in a (lexicographically) sorted order or in a random order. If the values are presented in a way that always (or frequently) preserves their order in the corresponding records, then the offered anonymity can be breached. Thus, it is required that the original values are not given in an order-preserving way, e.g., they are presented either in a random order or lexicographically sorted”), and 
	generates first anonymization information as a result of processing the relation table based on the first anonymization method in response to the first instruction or a second instruction ([0068]-[0071], “[0069] FIG. 5 shows an example of mapping tables that are produced by the data anonymization method and are subsequently stored as (regular) relational tables in the database. The example two mapping tables include table 300 for the date-of-birth and table 305 for the house-location information), produced as part of the anonymization process and stored in the database as (regular) relational tables. [0070] Specifically, for each record r that was generalized using the method, the following information is maintained in the mapping table: 1) the new/generalized value of the attribute, e.g. gender0; the set of affected records, which now contain this value (e.g., r1, r2, etc.); the assigned original values to this generalized value (e.g., "male", "female"), e.g., presented in a (lexicographically) sorted order or in a random order. If the values are presented in a way that always (or frequently) preserves their order in the corresponding records, then the offered anonymity can be breached. Thus, it is required that the original values are not given in an order-preserving way, e.g., they are presented either in a random order or lexicographically sorted”), and
	the instruction response unit responds a first anonymization result that is all or a part of the first anonymization information ([0068]-[0071], and [0074]-[0076]).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                	Regarding claim 2, Gkoulalas-Divanis discloses wherein after the first anonymization method is generated, the instruction response unit responds the first anonymization method as a response to the first instruction, the instruction reception unit receives the second instruction including the first anonymization method, and the instruction execution unit generates the first anonymization result in response to the second instruction ([0068]-[0071], and [0074]-[0076]).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 

	Regarding claim 3, Gkoulalas-Divanis discloses wherein in any of a plurality of generalization rules included in the first anonymization rule information, when the first aggregate result does not satisfy the disclosure rule information, the instruction response unit responds to the first instruction information that there is no anonymization method that satisfies the disclosure rule information as a response ([0035], [0068]-[0071], and [0074]-[0076]).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 

	Regarding claim 5, Gkoulalas-Divanis discloses wherein the disclosure rule information includes information indicating at least output authority out of reference authority and the output authority in the relation table ([0035], [0068]-[0071], and [0074]-[0076]).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

	Regarding claim 6, Gkoulalas-Divanis discloses wherein in the disclosure rule information, the information indicating the output authority includes information indicating a part of the first anonymization method from which output is inhibited ([0074]-[0076]).

	Regarding claim 8, Gkoulalas-Divanis discloses wherein the instruction execution unit generates recursive generalization information, which is information used to generate the generalization information, based on attribute values in the first column, and the recursive generalization information indicates a distribution of the attribute values in the first column ([0052]-[0056] and [0069]-[0076]).
	Regarding claim 9, Gkoulalas-Divanis discloses wherein for the first column, the recursive generalization information includes, for each value that is to be acquired relating to the first column, the number of the value, another value that is to be acquired relating to the first column to which the value belongs, and whether to execute anonymization, and the value is an attribute value or a generalized value obtained by applying any of the generalization rules to the attribute value.  Please see ([0052]-[0057] and [0069]-[0076]).

	Regarding claim 10, Gkoulalas-Divanis discloses wherein the instruction execution unit provides an anonymization management view that visualizes the recursive generalization information, and the anonymization management view indicates a relationship of values that are to be obtained relating to the first column.  Please see (Figures 4, 5 and [0054]-[0057], and [0068]-[0076]).

	Regarding claim 11, Gkoulalas-Divanis discloses wherein the disclosure rule information includes information indicating output authority in the relation table, the information indicating the output authority includes information indicating a part of the recursive generalization information from which output is inhibited, and the information displayed by the anonymization management view depends on information indicating the output authority.  Please see (Figures 4, 5 and [0054]-[0057], and [0068]-[0076]).

	Regarding claim 12, Gkoulalas-Divanis discloses wherein each of two or more columns including the first column among the plurality of columns constituting the relation table is a column to be anonymized, and the instruction execution unit generates, for each of the two or more columns, a run-length aggregate result, which is an aggregate result having the number of generalized values obtained by anonymizing sequentially from a head attribute value of the column, and generates an anonymization method based on the two or more run-length aggregate results each corresponding to a respective one of the two or more columns. Please see ([0065]-[0071])

	Regarding claim 13, Gkoulalas-Divanis discloses wherein the instruction execution unit executes a column combination based on a cardinality of each of the two or more columns ([0065]-[0067]).

	Regarding claim 14, Gkoulalas-Divanis discloses wherein the instruction execution unit selects to execute a column combination in either manner of a balance tree or a left deep based on a calculation load status and a memory availability status ([0043]-[0047]).
	
Allowable Subject Matter
7.	Claims 4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 35 U.S.C. 101 rejections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153